Citation Nr: 1502025	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to a rating in excess of 40 percent for degenerative disc disease at L5-S1 with intermittent periods of right leg numbness.

4.  Entitlement to a rating in excess of 30 percent prior to December 6, 2013 (other than during a period of temporary total disability from October 1, 2010, to November 30, 2010) for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 20 percent for spondylosis of the cervical spine.

6.  Entitlement to a compensable rating prior to December 6, 2013, and in excess of 30 percent from December 6, 2013, for tension headaches.

7.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to December 6, 2013.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 1979 to September 1979 and active military service from March 2004 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2012 rating decisions of the VA Regional Office (RO) in Des Moines, Iowa.  In April 2014, the RO increased the disability ratings of the Veteran's PTSD to 100 percent disabling and tension headaches to 30 percent disabling, both effective the date of a VA examination.  As the 100 percent rating is not for the duration of the appeal period, and as the Veteran has indicated that this does not satisfy his appeals, the issues of higher ratings for the service-connected psychiatric and headache disabilities remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In September 2012, the Veteran and his wife testified at a hearing conducted before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.  

The issues of service connection for a lung disorder, increased ratings for lumbar and cervical spine disabilities, and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed February 2007 rating decision, the RO denied service connection for sleep apnea on the basis that there was no diagnosis or treatment while in service.  

2.  Evidence received after the February 2007 denial, particularly a January 2012 buddy statement showing in-service symptomatology relates to unestablished facts necessary to substantiate the claim of service connection for sleep apnea, and raises a reasonable possibility of substantiating the underlying claim.

3.  An August 2006 sleep study shows that the Veteran was diagnosed with obstructive sleep apnea.  

4.  A January 2007 VA general medical examiner opined that the Veteran's obstructive sleep apnea appeared to have been present during active military service based upon the Veteran's reported history and diagnosed by sleep study in August 2006, just less than one year after release from active duty.

5.  A January 2012 buddy statement confirms the Veteran's reports that he experienced symptoms associated with sleep apnea in service.  

6.  Based on the Veteran's competent and credible statements, the January 2007 VA examiner's opinion as well as the January 2012 buddy statement, and in affording the Veteran the benefit-of-the-doubt, it is at least as likely as not that the onset of the Veteran's currently diagnosed obstructive sleep apnea began during his active service ending in September 2005.

7.  Prior to December 6, 2013, the PTSD resulted in occupational and social impairment, with reduced reliability and productivity due to such symptoms as impairment of short and long-term memory; impaired abstract judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and sleep impairment.

8.  Prior to December 6, 2013, the tension headaches consisted of characteristic prostrating attacks averaging one in two months over last several months.

9.  Since December 6, 2013, the tension headaches consist of characteristic prostrating attacks occurring on an average once a month over the last several months.


CONCLUSIONS OF LAW

1.  The RO's February 2007 denial of service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the final February 2007 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  Prior to December 6, 2013, the criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

5.  Prior to December 6, 2013, the criteria for a rating of 10 percent, but no higher, for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2014).

6.  Since December 6, 2013, the criteria for a rating in excess of 30 for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the fully favorable determination in the petition to reopen and the underlying service connection claim being decided herein, no further discussion of VA's duties to notify and assist is necessary as to this issue.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As for the increased rating issues being decided, the Board observes that the Veteran did not specifically file a claim seeking an increased rating for his tension headaches.  Rather, he filed a claim seeking entitlement to a TDIU in June 2009 and his testimony at the September 2012 hearing shows that he believed that his headaches contributed to his unemployability.  Consequently, the RO added the issue of an increased rating for tension headaches to the Veteran's appeal.  See November 2013 deferred rating decision.  Although the Veteran was not specifically provided notice regarding this claim, he was notified in a letter for his PTSD rating claim dated in March 2011 regarding the type of evidence necessary to establish an increased rating claim.  He was instructed that to show entitlement to an increased evaluation for a service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Furthermore, with regards to the Veteran's tension headaches, although not specifically provided notice as to that issue, the Veteran has had actual knowledge regarding obtaining an increased rating for this disability, as demonstrated by his testimony at the September 2012 hearing, as well as having representation throughout this appeal.  The Veteran has not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Consequently, the Board finds that the Veteran was not harmed by the failure of not being provided with notice regarding his tension headaches.  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records, Social Security Administration (SSA) records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in December 2009, March 2010, April 2011, and December 2013.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 
II.  Analysis

For the reasons set forth in the Findings of Fact, the Board is granting the petition to reopen the claim of service connection for sleep apnea as well as the underlying claim.  The analysis below will focus on the increased rating claims being decided.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  


	1.  PTSD 

The Veteran's PTSD is rated as 30 percent disabling prior to December 6, 2013, and as 100 percent disabling from December 6, 2013, under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  As the Veteran is receiving the highest rating available from December 6, 2013, the Board is only considering the time period prior to that date, with the exception of a temporary total evaluation from October 1, 2010, to November 30, 2010.

Specifically, pursuant to DC 9411, a 30 percent rating is warranted if the evidence establishes there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2014). 

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Although VA may compensate a veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Prior to the Veteran's claim, but within the pertinent appeal period, the Veteran was afforded a VA examination in March 2010.  He reported living in his own home with his wife, daughter and her husband.  The Veteran stated that he was very limited with regard to chores either inside or outside; he cited mainly physical medical problems interfering with his ability.  He reported that he drove only infrequently and that he did not like to go out.  He stated that he and his family ate out only very occasionally and that there had been no trips or vacations since the last examination in November 2009.  He stated that they did not go out for entertainment and that he remained socially uncomfortable and liked to stay home.  While driving, he reported that he felt intruded on by other cars, but did not act out when he got upset.  He did seem to have some aggravation with various family members.  The Veteran had never been violent or abusive toward his family and did not seem to have a major problem with anger.  

With regards to depressive symptoms, the Veteran stated he had had passive thoughts at times in the past, nothing of that nature lately.  He credibly denied intent or plans anytime recently.  The Veteran thought his energy was running low and did have difficulty getting himself motivated to do things.  He reported sometimes forgetting his personal hygiene.  He reported that he read the newspaper occasionally, but not on a sustained basis because his concentration could not be sustained for that long.  On the other hand, he seemed to be able to follow things that he was watching on television reasonably well.  The Veteran thought he had a lot of trouble with decisions, referring at least partially to problem solving.  He reported being self-sufficient in activities of daily living except for his wife helping him put on his shoes and socks.  

Examination revealed that his speech was logical and related, with no indication of hallucinations, delusions or formal thought disorder.  There was no flight of ideas and no loosening of associations.  No obsessions or compulsions were elicited.  He was oriented to person, time and place with adequate memory and concentration for purposes of the interview.  He had sleep disturbance, but compounded with breath difficulty and direct effects of physical medical conditions.  The examiner opined that the Veteran was seen as someone who would show occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to the signs and symptoms of his PTSD, but generally satisfactory functioning with regard to routine behavior, self-care, and conversation.  A GAF score of 52 was assigned.

The Veteran was afforded a VA examination in April 2011.  He continued to live with his wife.  He denied having friendships outside of family members and having any activities or leisure pursuits.  He described himself as being in his house 100 percent of the time except for medical appointments.  He reported going out to eat with his wife about once a month, but that it was difficult for him because of the anxiety that he encountered being around crowds.  

Examination revealed that he was appropriately dressed and neatly groomed.  Speech was spontaneous, coherent and goal directed, but lacking in detail in response to some questions.  He became tearful when discussing his wife's illness and when reporting a trauma event.  His affect was appropriate for content and conversation.  He described his mood as being anxious all the time with increased anxiety any time he went away from home.  He reported being especially anxious in crowds, at which times he would be hypervigilant of others.  He described a strong need to be in control of situations.  He had had depressed mood related to his medical status as well as feeling depressed after arguments with his wife.  Sleep had been disturbed with middle insomnia.  He reported having adequate energy level during the day to accomplish tasks.  He had had feelings of worthlessness connected to no longer being the breadwinner in the family.  The Veteran reported difficulty with sustained attention, describing times when he had lost track of what he was talking about and finding a need to repeat himself.  He denied any thoughts of self-harm and denied any history of suicide attempts.  He reported having crying spells on most days.  He denied any manic episodes and did not report any obsessive thoughts or ritualistic behaviors.  He was able to sustain attention for the interview.  He had good recall of remote and recent events.  He denied any psychotic symptoms and no delusions or hallucinations were noted.  The Veteran did report suspiciousness of other's motivations and having a difficult time trusting others.  He had not had any difficulty with violence or difficulty with impulse control.

The Veteran reported being able to complete all activities of living independently although he noted some problems with showering and donning and doffing socks and shoes due to back and leg pain as well as his obesity.  He noted some difficulty with driving due to anxiety and wanting to return home as quickly as possible.  He had had some episodes of swearing loudly and making obscene gestures to other drivers, but denied any physical confrontations with other drivers.  The examiner opined that the Veteran was seen as someone who showed occasional decrease in work efficiency or intermittent periods of instability to perform occupational tasks due to symptoms of PTSD while still being able to satisfactorily maintain functioning for routine behaviors, self-care skills and interpersonal conversation.  In addition to PTSD, a diagnosis of a mood disorder due to general medical condition was provided.  A GAF score of 50 was assigned, which the examiner opined included limitations due to the mood disorder.  

At a VA examination in December 2011, a GAF score of 51 was assigned.  The examiner opined that the primary symptoms related to a diagnosis of a mood disorder were crying once per week, decreased energy and interests, and general subjective dysphoria.  The examiner opined that combat-related nightmares and distress to cues reminiscent of Afghanistan were solely related to PTSD.  The examiner further opined that discomfort in social setting, preference to detach from others, concentration difficulties, and mild sleep disturbance were caused by both disorders and that chronic pain also contributed to sleep disturbance.  The examiner reported that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant distress, or; symptoms controlled by medication.  

The Veteran reported having PTSD symptoms of nightmares, flashbacks, avoidance, hypervigilance, and increased startle response.  He reported that his mood was less depressed and denied feelings of hopelessness or worthlessness, suicidal ideation or homicidal ideation.  He reported that sleep was disturbed due to chronic pain.  Examination revealed that the Veteran's symptoms included depressed mood and panic attacks that occurred weekly or less often.  The examiner opined that the Veteran's anxiety symptoms of hypervigilance or over-sensitivity to the presence or others was secondary to PTSD.  His other anxiety of chronic worry about current concerns was not regarded as related to his military service and accounted for a very minor portion of his impairment.  

At his hearing, the Veteran testified that he was isolated and had stressful relationships with his family and friends.  September 2012 Hearing Transcript (T.) at 12-13.  His wife testified that he had road rage.  Id. at 13.  

Treatment records prior to December 6, 2013, show that the Veteran's GAF scores ranged from 45 to 55.  Symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships were not shown.  The Veteran's treatment records also do not suggest that he has deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  A December 2012 record shows that the Veteran was working part-time as a taxi driver and even went to work while having anxiety.  Records containing mental status examinations repeatedly showed no impairment of judgment.  

Based on a review of the evidence, the Board concludes that an increased rating of 50 percent, but no higher, is warranted prior to December 6, 2013.  Initially, as the Veteran has also been diagnosed with a mood disorder, the Board will consider the symptomatology that has been attributed to the Veteran's PTSD by the VA examiners.  To the extent that the evidence does not clearly establish what occupational and social impairment is due to the mood disorder versus the PTSD, the Board will consider the impairment as being due to the Veteran's PTSD.  

In this case, when affording the Veteran the benefit-of-the-doubt, the evidence prior to December 6, 2013, suggests that the Veteran's PTSD was more disabling than the currently assigned 30 percent rating for this time period.  Rather, the evidence indicates that the severity of the Veteran's PTSD more nearly approximated the criteria for a 50 percent rating.  The evidence shows that the Veteran only has relationships with his family, indicative of difficulty in establishing and maintaining effective work and social relationships.  At the April 2011 examination, the Veteran reported difficulty with sustained attention, describing times when he had lost track of what he was talking about, suggesting impairment of short-term memory and impaired abstract thinking.  Although the VA examiners did not opine that the Veteran's PTSD resulted in reduced reliability and productivity, his GAF scores at all of the examinations are indicative of moderate symptoms, consistent with a 50 percent rating.  Therefore, the Board concludes that a higher rating of 50 percent is warranted.  

However, the evidence does not support a finding that a higher rating of 70 percent is warranted.  Prior to December 6, 2013, the evidence fails to show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  

None of the Veteran's treatment records or VA examinations have shown any of the symptoms suggestive of a 70 percent rating.  No medical professional has provided any opinion indicating that the Veteran's psychiatric disability resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  All of the VA examiners provided opinions regarding the occupational and social impairment caused by the Veteran's PTSD, yet none of them indicated that a 70 percent rating was warranted.  

In this case, while the Veteran's PTSD does cause occupational and social impairment, deficiencies in most areas have not been shown.  With regards to work, even with his symptoms, the evidence shows that the Veteran was able to work part-time as a taxi driver as discussed above.  To the extent that the Veteran's PTSD does affect work, deficiencies equating to a 70 percent rating have not been shown in the treatment records or VA examinations.

With regards to family relations, the evidence throughout this appeal has shown that the Veteran has maintained relationships with his family members, including his wife.  The evidence also does not show deficiencies in judgment.  The VA examinations and treatment records have not shown any impairment in judgment.  Additionally, deficiencies in thinking have not been shown.  None of the VA examinations or treatment records revealed impairment of thought process or communication.  Furthermore, deficiencies in mood supporting a 70 percent rating have not been shown; the 50 percent rating being assigned specifically contemplates disturbances of mood.  The evidence fails to show that any deficiencies in mood have caused occupational and social impairment.  The overall evidence of record does not show that the Veteran has deficiencies in work, family relations, judgment, thinking, or mood sufficient to support a 70 percent rating.

Prior to December 6, 2013, symptoms indicative of a 70 percent rating such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships have not been shown.  

The Board acknowledges that the list of symptoms supporting a 70 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this time period, the evidence fails to show occupational and social deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood for the reasons set forth above.  

The Board notes that the reported GAF scores in the 50s are indicative of moderate symptoms, consistent with a 50 percent rating, while scores lower than 50 are indicative of serious symptoms.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  

In this case, prior to December 6, 2013, the extent and severity of the Veteran's PTSD reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as impairment of short and long-term memory; impaired abstract judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and sleep impairment, i.e., the level of impairment contemplated in the assigned 50 percent rating for psychiatric disabilities.  38 C.F.R. § 4.7.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 50 percent rating, but no higher, is warranted prior to December 6, 2013.  

	2.  Tension Headaches

The Veteran's tension headaches are rated as zero percent or noncompensably disabling prior to December 6, 2013, and as 30 percent disabling from December 6, 2013, under 38 C.F.R. § 4.124a, DC 8100, which evaluates impairment from migraine headaches.

Pursuant to DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over last several months.  38 C.F.R. § 4.124a, DC 8100 (2014). 

A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  Id. 

A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

The rating criteria do not define "prostrating," nor has the Court.  The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."  Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."

At a December 2009 VA examination, the Veteran denied aura, phonophobia, nausea, and vomiting.  He reported having some photophobia and that his headaches occurred four days a week.  He reported that they typically lasted half a day and that sometimes he awoke with a headache.  The Veteran reported that he was incapacitated once per week for about half a day (eight hours).  The examiner opined that the Veteran's headaches resulted in mild limitation of function due to brief incapacitation and would not preclude sedentary employment.  
A May 2012 record shows that the Veteran's headaches were daily with varying degrees of short-term increased intensity.  He reported that they were essentially the same as when evaluated in 2007.  

At his hearing, the Veteran testified that his headaches affected him so that he could not function two to three days a week.  T. at 22.  

The Veteran was afforded a VA examination in December 2013.  He reported having headaches four days a week that lasted a whole day.  Associated symptoms included pressure behind the eyes, back and side of head.  The severity of the headaches was reportedly seven out of ten (7/10).  His wife reported that about 80 percent of his headaches incapacitated him.  His symptoms included pulsating or throbbing head pain; pain on both sides of head; pain worsening with physical activity; and sharp pain.  He reported that his ears rang.  He did not have characteristic prostrating attacks of migraine headache pain.  The Veteran did have prostrating attacks of non-migraine headache pain that occurred more frequently than once per month.  He had very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner opined that based on records review and objective findings, there should be no occupational impairment from the Veteran's headaches.  

Except for the May 2012 record, the Veteran's treatment records do not contain findings pertinent to his headache symptomatology.

Based on a review of the evidence, the Board concludes that a 10 percent rating, but no higher, is warranted prior to December 6, 2013, and a rating in excess of 30 percent from December 6, 2013, is not warranted.  In this case, the December 2009 examination shows that the Veteran reported that his headaches incapacitated him once per week for about half a day (eight hours).  He also reported having headaches four days a week.  As the examiner opined that the headaches resulted in mild limitation of function due to brief incapacitation, the Board concludes that a rating of 10 percent is warranted.  

The Board also finds that prior to December 6, 2013, a rating higher than 10 percent is not warranted.  In this case, the Veteran's December 2009 examination and treatment records fail to show characteristic prostrating attacks occurring on an average once a month over the last several months.  The May 2012 record shows that the Veteran's headaches had varying degrees of short-term increased intensity.  Although the Veteran reported being incapacitated once per week in 2009, the evidence fails to show characteristic prostrating attacks occurring on an average once a month over the last several months.  In light of the VA examiner opining that the Veteran's incapacitation was brief and that his headaches only resulted in mild limitation of function, the Board is unable to conclude that the criteria for a 30 percent rating prior to December 6, 2013, have been met.  No medical professional has provided any opinion indicating that the Veteran's tension headaches were of such severity as to equate to characteristic prostrating attacks occurring on an average once a month over the last several months.  The Board acknowledges the Veteran's testimony at his September 2012 hearing.  However, as a treatment record only a few months before does not show such severity, the Board reiterates that the overall evidence of record does not show that the Veteran's headaches resulted in characteristic prostrating attacks occurring on an average once a month over the last several months.  Therefore, the Board finds that a rating higher than 10 percent prior to December 6, 2013, is not warranted.

Since December 6, 2013, the evidence fails to show that the highest rating of 50 percent is warranted.  While the December 2013 examiner opined that the Veteran's headaches consisted of very frequent prostrating and prolonged attacks, the evidence does not show that such headaches are productive of severe economic inadaptability.  The examiner specifically opined that there should be no occupational impairment due to the Veteran's headaches.  As the VA examiner's opinion was formed after examining and interviewing the Veteran, as well as reviewing the evidence of record, the Board accords it great probative value.  Therefore, as the Veteran's headaches were opined to not cause occupational impairment, the Board is unable to conclude that the Veteran's headaches are productive of severe economic inadaptability.  No medical professional has provided any such opinion indicating that the Veteran's tension headaches cause such impairment.  
Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 10 percent rating, but no higher, is warranted prior to December 6, 2013, while a rating in excess of 30 percent from December 6, 2013, is not warranted.  

	3.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD and tension headaches symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's PTSD and tension headaches have resulted in interference with employment or activities of daily life which would warrant increased ratings beyond what is being granted in this decision for these disabilities.



ORDER

New and material evidence having been received, the claim for service connection for sleep apnea is reopened.  

Entitlement to service connection for obstructive sleep apnea is granted.

Prior to December 6, 2013, a rating of 50 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Prior to December 6, 2013, a rating of 10 percent for tension headaches is granted, subject to the law and regulations governing the payment of monetary benefits.

Since December 6, 2013, a rating in excess of 10 percent for tension headaches is denied.


REMAND

Regrettably, a remand is necessary for the remaining issues.  Regarding the issue of service connection for a lung disorder, the Veteran's VA treatment records indicates that he sees a private pulmonary physician.  As these records could be pertinent to this issue, a remand is necessary so that they can be obtained.  Additionally, a December 2011 VA examiner opined that the Veteran's lung disorder was exacerbated due to sleep apnea, raising the issue of service connection on a secondary basis.  On remand, the Veteran should be afforded a new examination addressing secondary service connection.  As for the spine rating issues, a January 2012 treatment record shows that the Veteran reported seeing a chiropractor for back issues.  It is unclear whether these treatment records pertain to the Veteran's lumbar spine, cervical spine, or both.  As these records have not been obtained, a remand for both spine increased rating claims is necessary.  As the issue of entitlement to a TDIU prior to December 6, 2013, is intertwined with these claims, it must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that addresses the requirements for a claim of entitlement to a lung disorder on a secondary basis in accordance with 38 C.F.R. § 3.310 as well as his claims for increased ratings for his lumbar and cervical spine disabilities.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from his pulmonary physician, Dr. L.; the private chiropractor mentioned in January 2012; and from the Des Moines VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Implement the award of service connection for obstructive sleep apnea, rating this disability as appropriate in accordance with applicable rating criteria.

4.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed lung disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed lung disorder is caused or aggravated (permanently worsened beyond normal progression) by the service-connected obstructive sleep apnea [If any disorder is found to have been aggravated by the service-connected obstructive sleep apnea, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


